Citation Nr: 0725795	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-30 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include consideration as being due to an undiagnosed illness 
incurred in the Persian Gulf.  

2.  Entitlement to service connection for seizures, to 
include consideration as being due to an undiagnosed illness 
incurred in the Persian Gulf.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1980, and from January 1991 to April 1991.  He had service in 
the Persian Gulf from January 30, 1991, to March 31, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).

A Board hearing was previously held in Huntington, West 
Virginia, in July 2005 before a Veterans Law Judge who is no 
longer employed at the Board.

This case was previously before the Board in September 2005 
at which time it was remanded for additional development.  
For the reasons stated below, the Board has no choice but to 
remand this case again.  Accordingly, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify you if further action is 
required on your part.

The veteran's representative has requested an advance on the 
docket in this case for delays which have occurred during the 
appeal period.  This matter should be addressed either at the 
requested Travel Board hearing or shortly thereafter when the 
case returns to the Board.




REMAND

By request received in August 2007, the veteran indicated 
that he wanted a hearing before a Board Member visiting his 
local RO in Huntington, West Virginia (hereinafter, "Travel 
Board hearing").  The record reflects that the veteran 
previously provided testimony at a Board hearing held in 
Huntington, West Virginia in July 2005.  However, the Board 
Member who conducted that hearing is no longer employed at 
the Board and a final decision on the merits of the veteran's 
claims on appeal was not issued by the Board prior to his 
departure.  Pursuant to 38 C.F.R. § 20.707, the Board Member 
who conducts a hearing shall participate in the final 
determination of the claim.  The veteran was informed of this 
fact in correspondence issued to him by the Board in June 
2005 and advised of his right to another Board hearing with 
someone who would participate in a decision made on appeal.  
As indicated, the veteran has elected to attend another Board 
hearing.  

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for 
the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board at the Regional Office 
in Huntington, West Virginia, in 
accordance with his request received in 
August 2007.  The veteran should be 
notified in writing of the date, time and 
location of the hearing.

After the hearing is conducted, or if the veteran withdraws 
the hearing request or fails to report for the scheduled 
hearing, the claims file should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


